By the COURT.
It having been heretofore stipulated by the parties to this cause that the decision of this court in Shuggart v. Lycoming Fire Insurance Company [55 Cal. 408] shall be the decision in this action, with like effect as if rendered herein, and that a like order and disposition of this cause shall be made herein (with certain provisos, the conditions of which do not exist), and this court having, on the 25th of August, 1880, filed its opinion and rendered its judgment in said case of Shuggart v. Lycoming Fire Insurance Company, reversing the judgment of the court below and remanding the cause, it is ordered that the judgment of the court below in this cause be and the same is reversed and the cause remanded.